Citation Nr: 1623351	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  13-09 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Whether the Board's October 1971 decision denying entitlement to service connection for a right wrist disability and hypertension should be reversed on the basis of clear an unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Attorney R. Craig Martin


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel





INTRODUCTION

The moving party served on active duty for training (ACDUTRA) from February 1966 to July 1966, and active duty from December 1969 to March 1970.

In an April 2015 decision, the Board denied the moving parties motion for reconsideration of the October 1971 Board decision on the basis of CUE.  The moving party appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (CAVC).  In January 2016, the CAVC granted a joint motion for remand (JMR) and vacated the Board's April 2015 decision and remanded for readjudication in compliance with the JMR.  


FINDINGS OF FACT

1. In a decision dated October 1971, the Board denied the moving party's claim of entitlement to service connection for a right wrist disability and hypertension on the basis that the claimed conditions preexisted and were not aggravated by service.

2. The evidence of record at the time of the October 1971 Board decision establishes that the Veteran's right wrist disability preexisted service; but does not clearly and unmistakably demonstrate that the Veteran's right wrist disability was not aggravated by service.

3. The evidence of record at the time of the October 1971 Board decision does not establish that the Veteran's hypertension clearly and unmistakably preexisted service.

4. The correct facts, as they were known at that time, were before the Board in October 1971; however, the Board decision incorrectly applied the statutory and regulatory provisions in existence at that time (the presumption of soundness) such that the outcome would have been manifestly different but for the error.


CONCLUSION OF LAW

The October 1971 Board decision denying service connection for a right wrist disability and hypertension was clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-1411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants under VCAA do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no discussion of VCAA is necessary.

Legal Criteria

In an October 1971 decision, the Board denied the moving party's claim of entitlement to service connection for a right wrist disability and hypertension.  That decision is final as of the date stamped on its face.  38 C.F.R. § 20.1100 (2015).  It was not appealed to the CAVC.

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111 (west 2014); 38 C.F.R. § 20.1400 (2015).

CUE is a very specific and rare kind of error.  38 C.F.R. § 20.1403(a) (2015).  It is the kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a) (2015); see Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).

To establish CUE, the appellant must show: (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  See Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App. 109, 112 (1999); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(c) (2015); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

A mere disagreement with how the facts were weighed or evaluated is not enough to substantiate a CUE motion.  Damrel, 6 Vet. App. at 245; see also Crippen v. Brown, 9 Vet. App. 412 (1996)(finding that a claimant simply requesting that the Board reweigh or reevaluate the evidence is not a valid claim of CUE).  The following situations do not constitute CUE: (1) a new medical diagnosis that corrects an earlier diagnosis considered in a Board decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and/or (4) the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the pertinent statute or regulation.  38 C.F.R. § 20.1403(d)-(e) (2015); see also 38 U.S.C.A. §§ 501(a), 7111 (West 2014).

Factual Background

The Veteran asserted that he injured his right wrist during basic training which caused his tenosynovitis.  The Veteran enlisted in the Delaware National Guard in October 1965.  He was called to active duty for training in February 1966, and served until July 1966.  Thereafter, he returned to National Guard status.  He underwent two weeks of training in 1967, and an additional two weeks in 1968.  In December 1969 he was activated from the National Guard and remained on active duty until he was discharged for medical reasons in March 1970.

Pre-service records show that the Veteran injured his right wrist in August 1958 resulting in a "green stick" fracture involving the distal end of the right radius.  The treating physician noted no associated fracture involving the ulnan.  

The Veteran's service treatment records (STRs) include a November 1965 enlistment examination.  The physician who conducted the examination noted normal upper extremities and noted no defects involving the Veteran's wrists.  The recorded blood pressure readings were 120/82 sitting, 130/80 recumbent, and 130/88 standing.  

In a June 1966 separation examination the Veteran reported that his right wrist had given him trouble since basic training and that the injury caused pain and weakness in his wrist.  The Veteran noted that he had not had pain in his right wrist since two weeks prior.  In addition, his blood pressure reading was 124/74 sitting.  

The Veteran re-injured his right wrist in a non-service related accident sometime in December 1966 or January 1967.  In a March 1967 letter to the Veteran Administration Hospital, the Veteran's private physician asked whether, prior to the Veteran's non-service related accident, the Veteran had sought medical attention regarding his right wrist.  The physician stated that the Veteran had injured his right wrist in the early part of 1966 during basic training and was interested in knowing whether there was any sequeala from that incident.  In an April 1967 private medical record, the Veteran's physician reported that the non-service related injury resulted in "inflammation about the ulnar aspect of his right wrist with some swelling and binding sensation noted around the ulnar styloid."  The April 1967 physician noted no swelling but did find crepitus which was audible and palpable in the region "of both the ulnar styloid and radius, both volar and dorsal."

A June 1967 STR individual sick slip shows that the Veteran re-injured his right wrist.  This record notes a diagnosis of tendonitis of the right wrist and instructed the Veteran against the use of his right hand.

A June 1967 rating decision denied the Veteran's claim for a right wrist injury on the basis that there was no record of treatment during service and no residual of such injury was shown on the separation examination.  The rating decision also noted that the Veteran had injured his right wrist in August 1958, and that the Veteran sustained a post-service right wrist injury sometime in December 1966 or January 1967.

A January 1968 periodic examination noted normal upper extremities.  The Veteran's blood pressure reading was 124/74 sitting.  The summary of defects and diagnoses noted "chronic tendonitis right wrist - asymptomatic."  A September 1968 suitability for retention examination noted a blood pressure reading of 142/84 sitting.  The Veteran reported "chronic tendonitis of right wrist which limits me to light work and limited tension in pushing or working.  Wrist fatigues quickly and is quite painful when aggravation occurs."  The Veteran further noted tenosynovitis of the right wrist from December 1966 to the present.  The examination report also noted that several physicians provided diagnoses and/or treatment for the Veteran's right wrist.  The physician noted intermittent aggravation of right tenosynovitis causing a disability and "past tenosynovitis by history with questionable disability."

In an October 1968 STR the Veteran described chronic recurring pain to a strain in the right wrist which had been treated by immobilization and injections.  The physical examination revealed full range of motion.  The physician noted tenderness to the stem area upon flexor carpi ulnaris.  X-rays revealed no abnormalities, and the physician provided a diagnosis of recurrent tenosynovitis by history.  

The Board notes that the Veteran's December 1969 entrance examination is not of record, and was not of record at the time of the October 1971 Board decision.  STRs from December 1969 show that the Veteran underwent an orthopedic consultation.  The physician noted a history of tenosynovitis of the right wrist since the age of 16.  During this consultation, the Veteran complained of pain in the extension area of the wrist on stressful activities.  The physician noted that a diagnosis of tenosynovitis was made in the past and that the Veteran had three episodes of steroid injections.  The examination revealed no evidence of inflammation at that time, thought the physician noted subjective complaints of pain on "excursion" of the extensor carpi ulnaris of right wrist on rotation of the forearm and by gripping strongly with the right hand.  The diagnosis provided was "tenosynovitis right wrist by history."  Approximately two weeks later, the Veteran was given a permanent profile for his right wrist condition.  This record stated that the Veteran should not be given an assignment requiring the prolonged handling of heavy materials, no overhead work, no push-ups or pull-ups, and no driving of government vehicles.  This physical profile is reiterated in a January 1970 record from the Commanding Officer.

In February 1970, the Veteran underwent a special examination and a medical board proceeding.  He was diagnosed with essential, benign, and mild hypertension.  Blood pressure readings taken at that time included 130/82 sitting, 140/100 left arm and 170/128 right arm.  In addition, the Veteran's diagnosed tenosynovitis was noted as asymptomatic without limitation of motion.  The Veteran was declared unfit for induction into active military service, although he was declared fit for retention.  The medical board found that the Veteran was eligible to apply for separation from military service.

A request for separation for convenience of government was completed in March 1970.  Shortly thereafter, the Veteran filed a claim for his right wrist condition and hypertension.  In an August 1970 rating decision, the RO denied the right wrist claim finding that it was previously denied in June 1967.  The RO also found that the Veteran's hypertension existed prior to service.  Further, the RO found that since the February 1970 special examination recorded a blood pressure reading of 130/82, the Veteran's hypertension condition was not aggravated by service.

During a November 1970 VA examination, the physician provided a diagnosis of "mild hypertension, probably associated."  The blood pressure readings were 140/90 sitting, 150/100 sitting after exercise, and 146/92 two minutes after exercise.  Another November 1970 VA examination, this one for the Veteran's wrist, diagnosed tenosynovitis by history.  The examiner noted that the Veteran sustained a "green stick fracture" of the radius at age 16, was treated without sequeala, and an absence of symptoms until the basic training injury in 1966.  The examiner also noted that the Veteran reinjured his right wrist while working in a food store attempting to lift a carton of soup following his discharge, and that during his compensation suit in 1968 the Veteran was diagnosed with tenosynovitis.  The examiner found that it was quite likely from the prolonged history that there had been an injury to the articular disc in the right wrist between the ulna and the carpal bones.  "One would assume from the long history that this gentleman's occupation is limited because of the possibility or re-injuring his wrist should he perform strenuous activities with the wrist."

The Veteran filed a formal appeal in January 1971.  Regarding his right wrist, the Veteran asserted that during his active duty service in the National Guard and Army there was no consideration given to his medical profile in the performance of his duties.  The Veteran further asserted that non-compliance with his medical profile "aggravated my wrist condition and that the hypertension that resulted was directly related to my trying to accomplish all tasks assigned to me with added fear of Article 15 or court martial being imposed."  Regarding his claim for hypertension, the Veteran asserted that his blood pressure was normal upon entry into service in December 1969, that his blood pressure at that time was 130/82, and that the condition never existed before that period of service.  The Form 9 also indicates that the Veteran submitted a January 1970 medical report from the Army dispensary showing blood pressure readings of 170/106, 160/102 and 160/101.

At a March 1971 Board hearing, the Veteran's representative asserted that the rating board seemed confused as to the nature of the Veteran's right wrist disability, that they alluded to the disability as a fracture when in fact they were claiming a condition of the tendons.  The Veteran testified that he sustained a green stick fracture at the age of eleven.  Following the healing of the fracture, the Veteran testified that he did not have any more problems with that wrist.  At the age of 16 he began lifting weights without any problems and stated that "the wrist never bothered me."  The Veteran further stated that during basic training in 1966, he sustained an injury to his right wrist while performing a low-crawl, but did not go to sick call because he thought it would make him look "unmanly."  Throughout basic training he would feel pain in his right wrist when he performed duties requiring him to be down on his knees and moving forward with his hands.  The Veteran further testified that he aggravated this injury when he went on active duty by performing physical training tests.  He stated that he went to the medic during these episodes, but that no active record was kept "because it was in the middle of the afternoon."  He was provided ace bandages and told he had a sprain.  The Veteran testified that the wrist was weak and bothered him.  Thereafter, the Veteran noted this condition on his separation examination.  The Veteran also testified that in June 1967 he reaggravated his right wrist during annual field training with the National Guard working as a litter bearer.  This occurred when he picked up a soldier on a litter and his right wrist "went out."  The Veteran stated that his tendon snapped, became inflamed, and was terribly painful.  "I could do no pushing; no lifting.  Just to move the thing it was painful."  The Veteran testified that after being activated in December 1969, he was given a medical profile that his command disregarded.  He was assigned physical work that aggravated his right wrist.

Regarding his hypertension, the Veteran's representative stated that until the final period of active duty, from December 1969 to March 1970, there was no indication of hypertension.  The representative further noted that the normal service department practice was to call someone back for three days after an initial finding of elevated blood pressure for additional blood pressure screenings.  Therefore, the representative hypothesized that considering the record; the first blood pressure reading would have been in January 1970, after the Veteran's entry into active duty.  Further, regarding the RO's finding that the blood pressure reading of 130/82 during the February 1970 special examination demonstrated that the Veteran's hypertension was not aggravated by service; the representative stated that it did not make sense to ignore the other high blood pressure readings which occurred in service.  The Veteran testified that he had a regular blood pressure reading at the December 1969 entrance examination.  Following this examination, he stated that he began having headaches in January 1970, and later went on sick call at which the doctor told him he had high blood pressure, and later essential hypertension.  The Board asked the Veteran why at the time of discharge the physician found a history of high blood pressure during medical processing for active duty.  The Veteran testified that the doctor that examined him in January 1970 incorrectly thought that he had just come into the service, but in reality he was already on active duty.  Further, the Veteran stated, "I was on administrative hold and it was during this time that I developed this condition of hypertension...I have never had any problem with my blood pressure at all."

Legal Analysis

In an October 1971 Board decision, the Board denied service connection for a right wrist disability and hypertension.  The Veteran later filed an April 2013 motion for reconsideration of the Board's decision on the basis of CUE.  This motion for reconsideration was denied in April 2015.  In this regard, unless the Chairman of the Board orders reconsideration, all decisions of the Board are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2015); see also 38 U.S.C.A. § 7103(a) (West 2014); Hayslip v. Principi, 364 F.3d 1321, 1326 (Fed. Cir. 2004).  

In the final October 1971 Board decision, the Board determined that the claimed conditions preexisted service and were not aggravated by service.  Regarding the Veteran's right wrist disability, the Board determined that the disability preexisted service because the record showed that the Veteran fractured his wrist in 1958 and reinjured it between periods of active duty training in either December 1966 or January 1967.  The Board further determined that the right wrist was not aggravated because, although the Veteran reported his wrist problems in his separation examination, the physician noted normal upper extremities.  Further, the Board determined that in order to show aggravation, a "preexisting disease will be considered to be aggravated where there is an increase in the basic chronic pathology as distinct from symptomatic exacerbations and recurrences."  Accordingly, the Board determined that the in-service right wrist problems were merely exacerbations of the preexisting disability and the record did not show an increase in the chronic pathology or additional injury.  Regarding the Veteran's claim for hypertension, the Board determined that the February 1970 STR suggested that the condition was found during the Veteran's processing for active duty, and, thus, preexisted service.  Further, the Board determined that because the blood pressure reading at the time of separation was normal, the evidence did not demonstrate an increase in severity and, thus, was not aggravated by service. 

A claim requesting review for clear and unmistakable error may be filed at any time after the underlying Board decision is made.  38 U.S.C.A. § 7111(d) (West 2014); 38 C.F.R. § 20.1404(c) (2015).  The moving party has raised the issue of whether there was clear and unmistakable error in the October 1971 Board decision.  As a preliminary matter, in order to reasonably raise a claim of clear and unmistakable error, the claimant must provide some degree of specificity as to what the alleged error is.  If a claimant fails to adequately plead a clear and unmistakable error claim, the proper remedy is to dismiss the challenge without prejudice.  Simmons v. Principi, 17 Vet. App. 104, 114 (2003).  

At the outset, the Board concludes the April 2013 motion for clear and unmistakable error, and the May 2016 Supplemental Brief in support of Claim for Clear and Unmistakable Error, meet the filing and pleading requirements.  See 38 C.F.R. §§ 20.1400(a), 20.1404(a), (b) (2015); Simmons, 17 Vet. App. at 114.  The moving parties primary contention is that, based on the evidence of record and the law in effect in 1971, it is undebatable that the Board should have granted service connection for a right wrist disability and hypertension.  His arguments allege that the law pertaining to the presumption of soundness was incorrectly applied by the Board.  In particular, the moving party asserts that the statutory law in 1971 pertaining to the presumption of soundness, 38 U.S.C. 311, stated that, to rebut the presumption of soundness, the burden is on the government to show by clear and unmistakable evidence that the disability both (1) existed prior to service and (2) was not aggravated by service.  Because the Board did not apply the correct standard of law to find the facts necessary to rebut the presumption of soundness, the moving party asserts that the presumption had not been rebutted, and, therefore, the Board's October 1971 decision is clearly and unmistakably erroneous.  The moving party has also asserted that there was no evidence before the Board in 1971 to clearly and unmistakably demonstrate that the disabilities existed prior to service and were not aggravated by service.  Therefore, the presumption of soundness could not have been rebutted in October 1971 based on the evidence of record and law at that time.  Moreover, the result would have been manifestly different but for the Board's error of law.  If the Board had not committed this error of law, service connection for both claimed conditions would have been granted on a direct service connection basis, as the presumption of soundness would not have been rebutted.  Therefore, as the motion for clear and unmistakable error is clear and specific, the issues will be adjudicated on the merits.

At the time of the October 1971 Board decision, applicable VA law provided that 
service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by wartime service.  38 U.S.C. § 310 (1958) [now codified at 38 U.S.C.A. § 1110 (West 2014)].  For the purpose of 38 U.S.C. § 310, applicable law also provided that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 311 (1958) [now codified at 38 U.S.C. § 1111(West 2014)].  The applicable VA regulation that interpreted 38 U.S.C. § 311 provided that the veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 C.F.R. § 3.304(b) (1971).  In contrast to the statute it was interpreting (38 U.S.C. § 311), there was no specific mention in this regulation that to rebut the presumption of soundness, clear and unmistakable evidence of no aggravation was also necessary.

At the time of the October 1971 Board decision, applicable VA law provided that, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 353 (1958) [now codified at 38 U.S.C.A. § 1153 (West 2014)]; 38 C.F.R. § 3.306 (1971).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id. 

Upon review of the evidence of record and the law in effect in October 1971, the Board finds that the October 1971 decision contains clear and unmistakable error.  See 38 C.F.R. § 20.1403 (2015).  In particular, the Board incorrectly applied the statutory law pertaining to the presumption of soundness.  38 C.F.R. § 20.1403(a) (2015). 

As noted above, the statutory law in 1971 pertaining to the presumption of soundness, 38 U.S.C. 311, stated that to rebut the presumption of soundness, the burden is on the government to show by clear and unmistakable evidence that the disability both (1) existed prior to service and (2) was not aggravated by service.  38 U.S.C. § 311 (1958) [now codified at 38 U.S.C.A. § 1111].  Therefore, rebutting the presumption of soundness is a two-part analysis.  Once the Veteran's claimed conditions were shown by clear and unmistakable evidence that they preexisted service, the next step was to consider the second prong as to whether clear and unmistakable evidence showed that the claimed conditions were not aggravated during service.  Id. 

The Federal Circuit clarified in Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) that the presumption of soundness under 38 U.S.C.A. § 1111 (or its predecessor 38 U.S.C. § 311) is rebutted only if there is both (1) clear and unmistakable evidence that the claimed condition existed prior to service and (2) clear and unmistakable evidence that any preexisting conditions were not aggravated by service.  Importantly, the Board notes that Wagner was essentially a statement of what the statute creating the presumption of soundness has meant since its enactment in 1958.  See Rivers v. Roadway Express, 511 U.S. 298, 312-13 (1994) ("A judicial construction of a statute is an authoritative statement of what the statute meant before as well as after the decision of the case giving rise to that construction").  In addition, the Federal Circuit has held that its interpretation of 38 U.S.C.A. § 1111 in the Wagner opinion was retroactive in that the interpretation of a statute explains "what the statute has meant since the date of enactment."  Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011).  As Wagner merely clarified what the evidentiary standard always had been, this was not a new interpretation or new law.  Thus, in Patrick, the Federal Circuit found that a 1986 Board decision which failed to apply the clear-and-unmistakable-evidence standard to the issue of aggravation was not in accordance with the law.  Id.

In this regard, as to the first prong, the Board does not find CUE with the 1971 Board's determination that the right wrist disability preexisted service.  While the enlistment examination does not note or report a right wrist disability, the pre-service private treatment records dated August 1958 revealed that the Veteran sustained a fracture to his right wrist.  This is undebatable.  In addition, the Board found the fact that the Veteran's STRs did not show treatment for his right wrist during basic training and the documented findings that the Veteran re-injured his right wrist during a time of inactive duty of significant probative value.  The above cited findings provide a plausible basis to support a finding of clear and unmistakable evidence of a preexisting right wrist injury, even though the Board did not use that exact phrase.  

Although the Veteran contends that his pre-service injury involved a separate medical pathology, and that the injury involved the tendons, the Board finds the substance of these arguments to be one involving how the Board weighed the evidence of record.  As such, this argument does not rise to the level of CUE.  Thus, the evidence of record in October 1971 demonstrated that there was clear and unmistakable evidence that a right wrist disability existed prior to service.  38 U.S.C. § 311 (1958) [now codified at 38 U.S.C. § 1111]. 

However, the Board does find that there was an error of law in the October 1971 Board decision when it incorrectly omitted an analysis of the aggravation prong of the presumption of soundness, and, thus, failed to analyze whether there was "clear and unmistakable" evidence of no aggravation in order to fully rebut the presumption of soundness.  The Board in its October 1971 decision merely found that the Veteran's right wrist disability "was not aggravated by service," after the presumption of soundness had already been incorrectly rebutted. 

This distinction is important, because "clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant, 17 Vet. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).  In this regard, the Board observes that the record contained a large body of evidence concerning aggravation and/or worsening of the right wrist during service.  Therefore, the evidence of record in October 1971 could not have demonstrated clear and unmistakable evidence of no aggravation.  Such a finding would have been impossible, given the evidence of record reviewed at the time of the Board's October 1971 decision; and it follows that the presumption of soundness could not have been rebutted based on application of the correct law to the evidence of record at that time.

Specifically, as noted above, service treatment records document that the Veteran reported chronic pain, swelling and weakness beginning with his June 1966 separation examination until his separation from the Army in March 1970.  The STRs also show that the Veteran was treated with ace bandages and injections, and was given a permanent physical profile requiring no assignments involving prolonged handling of heavy materials, no overhead work, no push-ups and no pull-ups.  The Veteran also testified that his right wrist had not bothered him since it healed following the fracture he sustained in 1958.  Thus, the Board finds that a finding of no aggravation could not have been legally said to be undebatable in October 1971.  Cotant, 17 Vet. App. at 131.  At the very least, the evidence brings into question whether there was aggravation of a preexisting right wrist injury during service. 

Regarding the Veteran's claim for hypertension, the Board finds CUE with regard to the finding that this condition preexisted service.  At the time of the Board's October 1971 decision, the Veteran's December 1969 entrance examination could not be located.  Where an entrance examination is lost or missing, the presumption of soundness attaches. See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Despite the fact that, prior to January 1970, no medical record provided a diagnosis of hypertension, the 1971 Board found that that a February 1970 STR suggested that the condition was found during the Veteran's processing for active duty, and, thus, preexisted service.  The Board finds that a record that merely suggests an unprovable fact cannot be "clear and unmistakable evidence."

The Board notes that the Veteran was first diagnosed with hypertension in January 1970, one month after the missing entrance examination.  Moreover, two weeks prior to this diagnosis, the Veteran was provided with a physical profile.  However, this profile only concerned the Veteran's right wrist disability and does not mention hypertension.  These facts are undebatable and weigh against a finding of clear and unmistakable evidence that the Veteran's hypertension preexisted service.

In summary, because the evidence of record existing in October 1971 does not clearly and unmistakably demonstrate that the Veteran's hypertension existed prior to service, and does not clearly and unmistakably demonstrate that the Veteran's right wrist disability was not aggravated by service, the presumption of soundness was not rebutted with regards to both claims.

The Board now turns to whether the results would have been manifestly different but for the Board's error of law.  In other words, the question is whether reasonable minds could not differ as to whether it is absolutely clear a different result would have ensued.  38 C.F.R. § 20.1403(a), (c) (2015).  On this issue, because the presumption of soundness was not rebutted with regard to the claims for a right wrist disability and hypertension, these claims should have been considered on a direct service connection basis.  See 38 U.S.C. § 311; Wagner, 370 F.3d at 1094-96.  In this regard, if the presumption of soundness has not been rebutted, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established.  Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2013) (citing Horn, 25 Vet. App. at 236).  For service connection, a claimant still must establish that he has a current disability that is related to the in-service injury or disease.  Gilbert, 26 Vet. App. at 52.  An unrebutted presumption of soundness does not necessarily lead to service connection for the disease or injury because it still must be shown by the claimant that there is a nexus between the current disability and service.  Id. at 52.

The Board finds that, without the error of law in the October 1971 decision, the presumption of soundness would not have been rebutted, and, thereby, the claim for service connection for both the right wrist disability and hypertension would have been granted on a direct basis.  This conclusion is undebatable, as reasonable minds could not differ on it.  38 C.F.R. § 20.1403(a) (2015).  In particular, as discussed in detail above, the Veteran's service treatment records are replete with treatment for, and diagnoses of, chronic right wrist tenosynovitis.  Additionally, the Veteran's first diagnosis of hypertension came in January 1970, while he was on active duty.  Furthermore, the Veteran subsequently filed his claim shortly after separation from service and the RO issued its rating decision within six months of separation from service.  In evaluating the Veteran's claims, the RO scheduled VA examinations in November 1970.  The examiner diagnosed tenosynovitis of the right wrist and found that "[i]t is quite likely from this prolonged history that there has been injury to the articular disc in the right wrist between the ulna and the carpal bones." Further, the examiner opined that, "[o]ne would assume from the long history that this gentleman's occupation is limited because of the possibility or re-injuring his wrist should he perform strenuous activities with the wrist."  The examiner also recorded three elevated blood pressure readings and diagnosed the Veteran with "mild hypertension, probably associated."  

Thus, not only did the November 1970 examiner find current disabilities associated with Veteran's claims, he found a nexus between each current disability and service.  Therefore, it is undebatable that service connection for a right wrist disability and hypertension would have been warranted at the time of the Board's October 1971 decision, and the evidence of record undebatably compels this conclusion. 

Based on the foregoing, the Board concludes that there was clear and unmistakable error in the October 1971 decision.  Accordingly, the decision must be reversed.


ORDER

The October 1971 Board decision contained clear and unmistakable error in denying service connection for right wrist disability and hypertension; service connection for right wrist disability and for hypertension is granted.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


